In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Bogacz, J), dated January 23, 2004, which, upon a fact-finding order of the same court dated August 1, 2003, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree (two counts), grand larceny in the fourth degree (two counts), and criminal possession of stolen property in the fifth degree (two counts), adjudged her to be a juvenile delinquent, and, inter alia, placed her in restrictive placement for a period of three years. The appeal brings up for review the fact-finding order dated August 1, 2003.
*1030Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court found that, on April 3, 2003, the appellant, then age 14, committed two separate robberies at an apartment building in Queens. The appellant argues that the Presentment Agency failed to prove the requisite elements of the offenses beyond a reasonable doubt. We disagree.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of Janay P., 11 AD3d 697 [2004]), we find that it was legally sufficient to support the fact-finding determination. With respect to both robberies, the totality of the circumstances demonstrated that at least an implied threat was present (see People v Lopez, 161 AD2d 670, 671 [1990]). Moreover, the fact that the stolen property was returned to the victims after adults intervened does not negate that a completed larceny took place, since the appellant briefly “exercised dominion and control wholly inconsistent with the continued rights of the owner” (People v Dingle, 122 AD2d 280, 281 [1986] [internal quotation marks omitted]).
The appellant’s remaining contentions are without merit. Cozier, J.P., S. Miller, Mastro and Rivera, JJ., concur.